Name: Council Directive 78/549/EEC of 12 June 1978 on the approximation of the laws of the Member States relating to the wheel guards of motor vehicles
 Type: Directive
 Subject Matter: technology and technical regulations;  marketing;  European Union law;  organisation of transport
 Date Published: 1978-06-26

 Avis juridique important|31978L0549Council Directive 78/549/EEC of 12 June 1978 on the approximation of the laws of the Member States relating to the wheel guards of motor vehicles Official Journal L 168 , 26/06/1978 P. 0045 - 0050 Finnish special edition: Chapter 13 Volume 8 P. 0145 Greek special edition: Chapter 13 Volume 7 P. 0130 Swedish special edition: Chapter 13 Volume 8 P. 0145 Spanish special edition: Chapter 13 Volume 8 P. 0195 Portuguese special edition Chapter 13 Volume 8 P. 0195 COUNCIL DIRECTIVE of 12 June 1978 on the approximation of the laws of the Member States relating to the wheel guards of motor vehicles (78/549/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the technical requirements which motor vehicles must satisfy pursuant to national laws relate inter alia to the wheel guards of motor vehicles; Whereas these requirements differ from one Member State to another ; whereas it is therefore necessary that all Member States adopt the same requirements either in addition to or in place of their existing rules in order, in particular, to allow the EEC type-approval procedure which was the subject of Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (3), as last amended by Directive 78/547/EEC (4), to be introduced in respect of each type of vehicle; Whereas the approximation of national laws relating to motor vehicles entails the mutual recognition by Member States of the inspections carried out by each of them on the basis of the common requirements, HAS ADOPTED THIS DIRECTIVE: Article 1 For the purposes of this Directive, "vehicle" means any motor vehicle in category M1 (as defined in Annex I to Directive 70/156/EEC) designed for use on the road, having at least four wheels and a maximum design speed exceeding 25 km/h. Article 2 No Member State may refuse to grant EEC type-approval or national type-approval of a vehicle on grounds relating to the wheel guards if they satisfy the requirements laid down in Annex I. Article 3 No Member State may refuse or prohibit the sale, registration, entry into service or use of any vehicle on grounds relating to the wheel guards if they satisfy the requirements laid down in Annex I. Article 4 Any amendments necessary to adapt the provisions of the Annexes to take account of technical progress shall be adopted in accordance with the procedure laid down in Article 13 of Directive 70/156/EEC. Article 5 1. Member States shall bring into force the provisions necessary in order to comply with this Directive within 18 months of its notification and shall forthwith inform the Commission thereof. 2. Member States shall ensure that the texts of the main provisions of national law which they adopt in the (1)OJ No C 118, 16.5.1977, p. 29. (2)OJ No C 114, 11.5.1977, p. 6. (3)OJ No L 42, 23.2.1970, p. 1. (4)See page 39 of this Official Journal. field covered by this Directive are communicated to the Commission. Article 6 This Directive is addressed to the Member States. Done at Luxembourg, 12 June 1978. For the Council The President K. OLESEN ANNEX I 1. GENERAL REQUIREMENTS 1.1. The motor vehicle must be provided with wheel guards (parts of the bodywork, mudguards, etc.). 1.2. The wheel guards must be so designed as to protect other road users, as far as possible, against thrown-up stones, mud, ice, snow and water and to reduce for those users the dangers due to contact with the moving wheels. 2. SPECIAL REQUIREMENTS 2.1. The wheel guards must meet the following requirements when the vehicle is in running order (see section 2.6 of Annex I to Directive 70/156/EEC) and the wheels are in the dead ahead position: 2.1.1. In the part formed by radial planes at an angle of 30 º to the front and 50 º to the rear of the centre of the wheels (see figure 1), the overall width (q) of the wheel guards must be at least sufficient to cover the total tyre width (b) taking into account the extremes of tyre/wheel combination as specified by the manufacturer and as indicated in section 5.2 of the certificate set out in Annex II. In the case of twin wheels, the total width over the two tyres (t) shall be taken into account. 2.1.1.1. For the purposes of determining the widths referred to in 2.1.1, the labelling (marking) and decorations, protective bands or ribs on tyre walls are not taken into account. 2.1.2. The rear of the wheel guards must not terminate above a horizontal plane 150 mm above the axis of rotation of the wheels (as measured at the wheel centres) and furthermore the intersection of the edge of the wheel guard with this plane (point A, figure 1) must lie outside the median longitudinal plane of the tyre, or in the case of twin wheels the median longitudinal plane of the outermost tyre. 2.1.3. The contour and location of the wheel guards shall be such that they are as close to the tyre as possible ; and in particular within the part formed by the radial planes referred to in 2.1.1, they shall satisfy the following requirements: 2.1.3.1. the projection - situated in the vertical plane of the tyre axis - of the depth (p) of the outer edge of the wheel guards, measured in the vertical longitudinal plane passing through the centre of the tyre, must be at least 30 mm. This depth (p) may be reduced progressively to zero at the radial planes specified in 2.1.1; 2.1.3.2. the distance (c) between the lower edges of the wheel guards and the axis passing through the centre of the wheels must not exceed 2r, "r" being the static radius of the tyre. 2.1.4. In the case of vehicles having adjustable suspension height, the abovementioned requirements must be met when the vehicle is in the normal running position specified by the vehicle manufacturer. 2.2. The wheel guards may consist of several components, provided no gaps exist between or within the individual parts when assembled. 2.3. The wheel guards must be firmly attached. However, they may be detachable either as a unit or in parts. 3. USE OF CHAINS 3.1. The manufacturer must certify that the vehicle is so designed that at least one type of snow chain can be used on at least one of the types of tyres approved for the drive wheels of that type of vehicle. One chain/tyre combination suitable for the vehicle must be specified by the manufacturer and indicated in section 5.1 of the certificate set out in Annex II. 4. APPLICATION FOR EEC TYPE-APPROVAL 4.1. The application for EEC type-approval of a vehicle type with regard to wheel guards must be submitted by the vehicle manufacturer or his authorized representative. 4.2. It must be accompanied by the following documents in triplicate and by the following particulars: 4.2.1. - a detailed description of the vehicle type with regard to wheel guards ; and 4.2.2. - detailed drawings of the wheel guards showing their position on the vehicle. 4.3. A vehicle representative of the type of vehicle to be approved must be submitted to the technical service responsible for conducting type-approval tests. >PIC FILE= "T0013196"> ANNEX II MODEL (Maximum format : A4 (210 x 297 mm) >PIC FILE= "T0013197"> >PIC FILE= "T0013198">